Title: Inquiries Concerning the Defense of New York, June 1781
From: Washington, George
To: 


                        
                            
                                c.June 1781
                            
                        
                        Inquire minutely into the number of men which compose the present Garrison of New York and its dependencies
                            ascertaining the number at each post and Corps which compose them, distinguishing the British from the Foreigners.
                        If any reinforcement should arrive from Virginia or elsewhere, ascertain the number and Corps—or if any
                            detachments should be made likewise ascertain the number and Corps.
                        Take a view of the different Works and endeavour to find out the number of Cannon mounted in them, and the
                            number of men which are destined for their defence—likewise endeavour to find out the disposition the troops in the
                            neighbourhood of the Works are to make in case of Alarm.
                        The number and size of the ships of War in the Harbour and at the Hook.
                        If another Fleet arrives—from whence it comes—by whom commanded and number and size of ships.

                    